CONCURRING OPINION BY
BASKIN, J.
On the first tidal of this case the defendant waived his claim for damages for plaintiff’s breach of the warranty alleged in the cross-complaint and elected to rely on a rescission of the contract containing the warranty. This contract is set out in the complaint. Neither in the answer or cross-complaint, was a rescission of the contract by the defendant alleged, and no issue, between the parties, on that question was made by the pleadings. Yet the trial proceeded upon the hypothesis that such an issue existed. The defendant recovered judgment for $1,627.47, the sum with interest paid by the defendant to plaintiff on the contract. On an appeal from this judgment this court, in 16th Utah, 177, 178, held that the defendant “had no right to rescind the contract,” but, “should have been held to rely upon the warranty contained in the contract and confined to a recovery of damages for its breach,” and therefore reversed the judgment and remanded the cause with directions to the lower court to grant a new trial. The original answer and cross-complaint are manifestly imperfect, and to cure their defects, when the case again reached the court below, the defendant asked leave to file amended ones, but the trial court ordered to be stricken therefrom all of the allegations relating to the claim of the defendant for damages on account of the alleged breach by plaintiff of the contract, on the ground that on the former trial the defendant had elected to defend against the contract by way of rescisión and that the matter stricken out was in opposition to such election.
*251By the answer and cross-complaint the defendant sought not only to defend against the enforcement of the contract, but also sought affirmative relief for its alleged breach by the plaintiff. The filing of a cross-complaint in which affirmative relief is sought is in effect the institution of a suit against the plaintiff in which the defendant, as regards the cause of action set out in the cross-complaint becomes an affirmative actor and after the filing and due service of such a complaint the plaintiff without the consent of the defendant cannot dismiss the action, (Sec. 3181 Revised Stat.) therefore the same rules which govern the election of remedies in original action apply with equal force to the election of remedies in causes of action set out in cross complaints.
Had the defendant, before the institution of the present action, brought suit to recover what he had paid on the contract, based upon a recission of the same by him; and had failed to recover because the facts disclosed at the trial showed that he had no right to rescind the contract, under the authority of the case in (41 Minn. 494,) quoted from by Justice Miner and the numerous other cases cited by him in support of that case, the defendant would not have been barred from instituting another suit to recover damages sustained from a breach of the contract by plaintiff. The rule on this question announced in (41 Minn. 494,) is fully sustained both by reason and the decision of other courts. I have been unable to discover any decision or authority opposed to it.
Where there exists but one remedy for a wrong an election of remedies is an impossibility.
An estoppel by an election of remedies, from the nature of the case, can only occur where there are two or more inconsistent remedies.
In that case an election to pursue one of them will bar an action on the others, because a suit to enforce either *252involves the same facts, and in the trial of the case, the rights of the parties in the whole controversy are adjudicated.
In the case at bar this has not been done.
In the record of the former appeal to this court the following is contained, to wit: “(Counsel for plaintiff moved that defendant be required to elect upon which defense he would rely, either a rescission of the contract and a recovery of the money paid thereon, or recouping in damages for a failure of heater to meet the requirements of guaranty under which it was sold.) Defendant through his counsel elected to rely upon a rescission of the contract and waived all claims for damages.” It is evident that both parties believed that the question of recission was in issue and that the defendant elected to rely upon a rescission of the contract and made the waiver under an honest misapprehension that the supposed remedy which he elected to pursue was open to him.
Upon the trial defendant succeeded in obtaining judgment for the amount paid by him on the contract, but as that judgment was reversed by this court he has obtained no satisfaction. If it be so that there has been a breach by plaintiff of his warranty to the damage of the defendant, he has not yet received any compensation therefor from plaintiff. No consideration was given by plaintiff for the waiver by defendant of the only remedy which he was entitled to pursue.
As the case was originally tried on an issue not made by the pleadings, and in which trial the defendant sought to enforce a remedy which he honestly believed he had, but which this court held, on an appeal from the judgment recovered by defendant, that he did not possess and that he “should have been held to rely on the warranty contained in the contract and confined to a recovery of dam*253ages for its breach,” when the case was remanded for a new trial and reached the court below, its status there, except as to the question of rescission, was then the same as though no trial had been had and the defendant had a right to have the case again tried on the issue of the alleged breach of warranty. That such was the intention of this court, appears to me to be clear from the judgment, remanding the case for a new trial; viewed in the light of the language before quoted from the opinion of the court rendered on the former appeal.
Defendant’s proposed amendments which were refused were proper ones, and the trial court erred in rejecting the same on the grounds hereinbefore stated.
For the reasons which I have stated and those stated in the opinion of Justice Miner, I fully concur, in remanding the case, with directions to the trial court to vacate and set aside the judgment and grant a new trial and allow the defendant to make the amendments which were refused.